UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35032 PARK STERLING CORPORATION (Exact name of registrant as specified in its charter) North Carolina 27-4107242 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) (704) 716-2134 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Nox As of May 8, 2013, the registrant had outstanding 44,717,665 shares of common stock, $1.00 par value per share. PARK STERLING CORPORATION Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Income Three Months Ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income (Loss) Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity Three Months Ended March 31, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.
